Citation Nr: 0630518	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  03-15 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his wife



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to 
December 1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.  The appeal was before the Board on two previous 
occasions and remanded for further development.  The matter 
is now properly returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has bilateral hearing loss and tinnitus that 
did not begin during service or as a consequence of 
activities performed during active service.

3.  The veteran has osteoarthritis of both knees that did not 
begin during service, within one year of discharge from 
service, or as a consequence of activities performed during 
service.

4.  The veteran tore the medial meniscus in his left knee in 
1989 and underwent two arthroscopic surgeries to repair the 
injury sustained subsequent to active service.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A bilateral knee disability was not incurred in or 
aggravated by active service, nor is arthritis of the knees 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2002 and April 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial VCAA notice was provided prior to the 
appealed AOJ decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before a 
Decision Review Officer (DRO) at the RO in September 2003.  
This appeal was remanded in October 2005 to schedule the 
veteran for a hearing before the Board as he had indicated in 
his June 2003 VA Form 9 that he wanted such a hearing.  The 
hearing was scheduled, but the veteran cancelled the hearing 
in February 2006.  The veteran did not indicate that he 
wanted his hearing before the Board rescheduled and, as such, 
there is no request for a hearing pending at this time.  
Thus, it appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Accordingly, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran seeks service connection for bilateral hearing 
loss and tinnitus, asserting that he was exposed to loud 
noises during basic training in 1946.  He testified before 
the DRO that he was required to lay next to men firing 
weapons to see if they flinched and that he could not wear 
ear protection on his left ear during that activity.  The 
veteran also testified that he performed duties around loud 
trucks during service.

The veteran also seeks service connection for a bilateral 
knee disability.  He testified before the DRO that he was hit 
by a truck during service and treated for pain and numbness 
in his knees.  The veteran testified that he was later hit by 
a car and had to have surgery on his knees.  He stated that 
his currently diagnosed knee disability was arthritis.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Arthritis, sensorineural hearing loss and tinnitus are deemed 
to be chronic diseases under 38 C.F.R. § 3.309(a) and, as 
such, service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the disease manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.  See 38 C.F.R. § 3.307.  
Separation from service is defined as the veteran's discharge 
date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, because the 
veteran was discharged from service in December 1947, the 
evidence must show that the chronic disease manifest to a 
degree of ten percent by December 1948 in order for service 
connection to be granted based upon a presumptive period.  
There is no statutory or regulatory provision to allow for an 
extension of a presumptive period.

Hearing Loss and Tinnitus

The veteran entered service in August 1946 without any 
indication of a hearing problem or ringing in his ears.  He 
served as a commissary steward and service medical records do 
not include any complaints of hearing problems.  The veteran 
received an honorable discharge in December 1947 and his 
discharge examination report shows a 15/15 spoken voice score 
in both ears.  He was not found to have either hearing loss 
or tinnitus at the time of his discharge from service.

The first post-service treatment record is dated in 1957 and 
reflects in-patient evaluation for neck pain.  The veteran 
did not give a history of hearing loss and/or tinnitus nor 
did he make any complaints of such while being evaluated for 
an entire month in 1957.  His treatment records show that he 
first complained of ringing in his ears in June 1969.  It was 
reported at that time that he had decreased hearing with 
tinnitus for about four months with a history of noise 
exposure two years prior.  The veteran was subsequently 
diagnosed as having high frequency sensorineural hearing loss 
in addition to tinnitus.

The veteran and his wife testified before a DRO in September 
2003 that the veteran worked at U.S. Steel in the 1950's; he 
was an inspector in a mill.  The veteran's wife stated that 
she married the veteran in 1954, that he complained of 
ringing in his ears at that time, and that over the years she 
noticed that he had hearing loss.  The veteran stated that he 
was not brought up to go to the doctor with every problem so 
waited many years before having his hearing tested.

The veteran underwent VA examination in April 2006 and the 
examiner carefully reviewed the claims folder in conjunction 
with his evaluation of the veteran and results of audiologic 
testing.  The examiner found no evidence of acute or chronic 
ear disease, but diagnosed mild to profound sensorineural 
hearing loss.  The examiner noted that there was no mention 
of hearing loss and/or tinnitus in 1957 and that the first 
evidence of such was in 1969.  Consequently, the examiner 
opined that, in light of the veteran's post-service work 
history in a steel mill, which is a high-noise occupation, it 
was less likely than not that the currently diagnosed 
tinnitus and hearing loss were results of active service.

Given the evidence as outlined above, the Board finds that 
the veteran's hearing loss and tinnitus did not begin during 
service or as a consequence of activities experienced during 
active service.  The veteran's testimony regarding his noise 
exposure during basic training is accepted as credible, but 
the medical evidence clearly shows that his complaints of 
hearing loss and tinnitus began after his years of employment 
as an inspector in a steel mill.  Furthermore, the only 
medical opinion finds it unlikely that the currently 
diagnosed tinnitus and hearing loss began as results of 
service.  Consequently, the Board finds that the assertions 
of the veteran and his wife, standing on their own, are 
insufficient to establish a relationship between service and 
current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  Accordingly, service connection for 
hearing loss and tinnitus is denied.

Knee Disabilities

The veteran entered service without any complaints of knee 
problems.  In January 1946, he was treated for a conversion 
reaction manifest by pain and weakness in the knees.  It was 
noted at that time that the veteran was experiencing stress 
and had an inadequate personality.  He was treated for pain 
in the right knee as well as swelling in the ankles and feet 
in October 1946; this was determined to be a reaction to 
immunization vaccines and there is no evidence of follow-up 
treatment.  In July 1947, the veteran complained of pain in 
the left knee, but there were no clinical findings and no 
diagnosis was rendered.  The veteran did not have any 
complaints of knee disability upon discharge examination in 
December 1947, and it was noted that there were no 
musculoskeletal defects.

In a May 1948 rating decision, service connection for a 
conversion reaction manifest by pain and weakness in the 
knees was granted.  A noncompensable evaluation was assigned 
and the veteran has not requested that this evaluation be 
revisited in his request for service connection for a 
bilateral knee disability.  His current claim is considered 
as a request for service connection for a musculoskeletal 
disability.

The veteran was hospitalized and evaluated in March and April 
1957 based on complaints of neck pain.  He was diagnosed as 
having an anxiety reaction and it was noted that the service-
connected conversion reaction was a similar psychoneurotic 
reaction.  There were no complaints of knee problems in 1957 
and no diagnosis of knee disability.

The first post-service treatment record reflecting complaints 
of knee pain is dated in June 1974; the veteran complained of 
right knee and left shoulder pain and was noted to have an 
unstable knee joint.  In July 1982, the veteran complained of 
early morning stiffness in all of his joints and, in August 
1987, he related being an avid weight lifter for the past 
twenty years with recent onset of discomfort in the 
shoulders, left hip and both knees.  A diagnosis of arthritis 
in all joints was noted in December 1987.

The veteran injured his left knee while working in his yard 
in 1989 and underwent arthroscopic surgery to repair a torn 
medial meniscus.  In May 1990, he related injuring his left 
shoulder and the left side of his head in a motor vehicle 
accident, but in July 1992, he related injuring his left knee 
in the May 1990 accident.  In September 1992, the veteran 
underwent a second arthroscopic surgery of the left knee.

The veteran testified before a DRO that he fell during 
service when he was hit by a truck and required 
hospitalization for treatment of numbness and clicking of the 
knees.  He stated that he was hit by a car a second time and 
had to have surgery on his knees.

The veteran underwent VA examination in April 2006 and the 
examiner reviewed the claims folder, including service 
medical records, in conjunction with his evaluation of the 
veteran.  The examiner diagnosed mild bilateral medial 
compartmental osteoarthritis and noted that there was no 
evidence of treatment for specific knee problems between 1947 
and the 1989 injury.  Therefore, the examiner opined that it 
was more likely that current knee problems were related to 
the 1989 injury which caused the need for surgeries.  The 
examiner further opined that it was not likely that the 
currently diagnosed osteoarthritis was etiologically related 
to the veteran's service.

After a complete review of the record evidence as outlined 
above, the Board finds that the veteran's current knee 
disabilities did not begin during service, within one year of 
discharge from service, and are not due to activities 
experienced during service.  The record clearly shows that 
the veteran had complaints of weakness and pain in his knees 
during service and he is currently service-connected for the 
conversion reaction that caused those complaints.  There 
were, however, no findings of a musculoskeletal disability 
related to the knees during service nor for approximately 
thirty years after discharge from service.  The veteran was 
injured in 1989 and underwent surgery on two occasions to 
repair the injury to the left knee.  

The one medical opinion of record shows that it is unlikely 
that current knee problems are due to the complaints during 
service.  The veteran's testimony is certainly credible in 
that he recalls being treated for knee pain during service.  
Absent any evidence of medical training, however, his 
statements cannot be accepted to establish a relationship 
between current complaints and those made during service.  He 
fully admits that he does know what a conversion reaction is 
and he has made no distinction between the treatment received 
during service for the knee pain and weakness related to the 
diagnosed conversion reaction and what he believes to be an 
actual musculoskeletal disability involving the knees.  As 
such, service connection for a bilateral knee disability is 
denied as not shown to be etiologically related to service.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral knee disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


